15 N.J. 377 (1954)
104 A.2d 841
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
CICERO WEST, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Submitted May 3, 1954.
Decided May 10, 1954.
*378 Mr. Cicero West, in propria persona.
Mr. Frederick T. Law and Mr. Frank J.V. Gimino for the respondent.
PER CURIAM.
The appeal is dismissed because it was taken out of time and because there is no record before the court as required by the rules.
For dismissal  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
Opposed  None.